Case 0:20-cv-62119-RKA Document 14 Entered on FLSD Docket 01/25/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 0:20-cv-62119-RKA/PMH

  IMECCA J. WELSH,

                 Plaintiffs,

  v.

  MUNICIPAL CREDIT UNION, et al.,

              Defendants.
  ___________________________________/

                     STIPULATION OF DISMISSASL WITH PREJUDICE
         Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff,

  IMECCA J. WELSH, and Defendant, MUNICIPAL CREDIT UNION, hereby stipulate to the

  dismissal with prejudice of all claims asserted in this action and the withdrawal of any pending

  motions. Each party will bear its own costs and attorneys’ fees.

         Respectfully submitted this ___ day of January, 2021.

  NELLES KOSTENCKI, PLLC                              DONALD A. YARBROUGH, ESQ.
  Corporate Center                                    Post Office Box 11842
  110 E. Broward Blvd., Suite 670                     Ft. Lauderdale, FL 33339
  Fort Lauderdale, FL 33301                           Telephone: (954) 537-2000;
  Telephone:    (954) 246-4800                        Fax: (954) 566-2235

  By: /s/ Matthew S. Nelles                           By: /s/ Donald A. Yarbrough
     Matthew S. Nelles                                    Donald A. Yarbrough, Esq.
      Florida Bar No. 009245                               Florida Bar No.: 0158658
      mnelles@nklawflorida.com                             don@donyarbrough.com
      E. Adriana Kostencki
      Florida Bar No. 84507                           Attorney for Plaintiff, WELSH
     akostencki@nklawflorida.com

  Attorneys for Defendant,
  MUNICIPAL CREDIT UNION




                                                  1
Case 0:20-cv-62119-RKA Document 14 Entered on FLSD Docket 01/25/2021 Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on January 25, 2021, I electronically filed the foregoing with

  the Clerk of the Court using CM/ECF, which will serve a copy of the foregoing document on all

  counsel of record on the below service list.



                                                 By: /s/ Matthew S. Nelles
                                                     Matthew S. Nelles




                                                    2
